Citation Nr: 9914699	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  94-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability.  


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

Computer-generated data contained within the claims file 
indicates that the appellant had active military service from 
February 1974 to March 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Los Angeles Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was last before the Board in September 1997, when it was 
remanded to the RO for further development, which has now 
been accomplished.  

FINDING OF FACT

The claim seeking service connection for a chronic 
respiratory disability is not plausible as no competent 
evidence has been presented showing that the appellant has 
such disability of service origin.  


CONCLUSION OF LAW

The appellant's claim seeking service connection for a 
chronic respiratory disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, 
bronchiectasis may be presumed to have been incurred in 
service if it was manifested to a compensable (10 percent) 
degree within one year of the claimant's separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  The 
aforementioned factual basis may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

It is also important to note that service connection is only 
appropriate for a chronic disability.  For a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then 
continuity of symptomatology after discharge from service is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well grounded, then no 
duty to assist the claimant in the development of the claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (the U. S. 
Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter "the Court") has held repeatedly that, in order 
for a claim seeking to establish service incurrence of a 
disability to be considered plausible, there must be 
competent evidence of a current disability; of incurrence of 
a disease or injury in service; and of a relationship or 
"nexus" between the current disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

A review of the evidence in the present case discloses that 
the appellant was treated in service on several occasions for 
upper respiratory infections, flu syndrome, and mild 
bronchitis.  All of these acute episodes completely resolved 
by the time of the appellant's service separation physical 
examination in January 1977, at which time he specifically 
denied having any problems with asthma or other respiratory 
complaints.  His lungs and chest were evaluated clinically as 
normal at the time of his service separation medical 
examination.  

In December 1992, a claim (VA Form 21-526) was received from 
the appellant seeking service connection for "Pneumonia, Lung 
Conditions (Bronchitus [sic] and Asthma) 1974 thru 1977."  

The post-service evidence documents only the appellant's 
participation in a methadone treatment program for drug abuse 
in 1984-87.  He indicated in his August 1993 notice of 
disagreement that he was still under treatment for the 
claimed respiratory disabilities at the VA Medical Center in 
Los Angeles, but a request by the RO to that VA facility for 
any relevant medical treatment records elicited the response 
that there were no medical records of the appellant on file 
at that facility.  

In his January 1994 substantive appeal (VA Form 9), the 
appellant stated that he currently suffered from a diminished 
lung capacity and asthmatic problem due to the pneumonia 
which was treated in service.  He has submitted no medical 
records to corroborate these contentions.  Moreover, he 
failed to appear for Travel Board hearings at the RO, 
scheduled in July 1997 and April 1999. 

In view of the absence of competent medical evidence, 
documenting the presence of a chronic respiratory disability 
either in service or at the present time, the Board must deny 
the appellant's claim as not well grounded.  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

